Citation Nr: 0508744	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for rheumatic type heart 
disease status post aortic valve replacement and two-vessel 
coronary artery bypass grafting, currently evaluated as 60 
percent disabling.

ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran has served on active duty from September 1961 and 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was transferred to the RO 
in Phoenix, Arizona.  

This case was remanded in August 2000 and again in November 
2003.  A December 2004 rating action assigned a 60 percent 
rating to the veteran's cardiovascular disorder, effective 
December1, 1998.  Even though the RO increased the schedular 
rating for the veteran's disability during the appeal, the 
issue of entitlement to a higher rating remained on appeal, 
as the veteran had not indicated his desire to withdraw that 
issue.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his contentions to the Board the veteran has claimed that 
he stopped working due to his service-connected heart 
disease.  The Board construes these statements as a claim for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Further, at the January 2005 VA examination, the physician 
appeared to relate the veteran's psychiatric disorder to his 
service-connected disorder.  The Board finds this as an 
inferred claim for service connection for a psychiatric 
disorder.  These matters are referred to the RO for 
appropriate development.


FINDINGS OF FACT

It is not established that more than sedentary labor is not 
feasible.  There is no evidence of congestive heart, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.


CONCLUSION OF LAW

The criteria for the assignment of a higher disability 
evaluation in excess of 60 percent for rheumatic type heart 
disease status post aortic valve replacement and two-vessel 
coronary artery bypass grafting, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.104, Diagnostic Code 7000 (2004); 
38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased disability rating is 
warranted for his service-connected heart disease.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In July 1998, the RO denied an increased rating for the 
cardiovascular disorder.  A VCAA-compliant letter was not 
sent to the appellant until March 2004, subsequent to the 
July 1998 denial of an increased rating.  The March 2004 
letter provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to identify 
any additional evidence or information which he wanted VA to 
get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased rating, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and supplemental statement of 
the case (SSOC) was provided to the appellant.  Moreover, 
this claim has been readjudicated by the RO without "taint" 
from prior decisions.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The Board finds that the SOC, SSOC, Board Remands, and 
correspondence from the RO to the veteran, including the 
March 2004 letter, notified him of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records relate that the veteran was 
hospitalized in September 1963 for congenital heart disease 
manifested by aortic insufficiency.

A June 1964 VA examination diagnosed disease of the heart 
rheumatic type; aortic valve insufficiency; mitral valve 
insufficiency.  The diagnoses also included angina and 
dyspnea on mild exertion.

A July 1964 rating action granted service connection for 
disease of the heart rheumatic type with angina and dyspnea 
and assigned a 10 percent rating, effective from December 14, 
1963.  

VA hospital records show that aortic replacement and two-
vessel coronary artery bypass grafting with a St. Jude  
aortic prosthesis was performed in September 1996.  A July 
1998 rating action granted a temporary total rating for 
hospitalization from September 1996 through December 1997.  
Thereafter, the rating was reduced to 30 percent disabling 
under Diagnostic Code 7016.  

The veteran filed his current claim in November 1997. 

A VA examination was conducted in March 1998.  The veteran 
reported increasing fatigue.  The examiner reported the 
veteran's medical history.  It was reported that a colleague 
examined him,, in October 1997.  It was reported that an 
exercise tolerance test was conducted in August 1997.  During 
this testing, the veteran exercised for 8 minutes on a RAMP-
II protocol to a MET level of 8.8 and a maximum heart rate of 
121.  The peak systolic blood pressure was 187.  He did not 
have any chest discomfort and stopped because of fatigue.  
His electrocardiogram (EKG) demonstrated normal sinus rhythm 
with a possible previous myocardial infarction.  It was 
reported that a July 1997 echocardiogram showed normal left 
ventricular systolic function with an injection fraction of 
55 percent and mild left ventricular hypertrophy.  The 
prosthetic aortic valve was functioning normally and there 
was moderate dilation of the ascending aorta.  In reporting 
the diagnostic assessment the examiner reported that the 
veteran complained of only fatigue.  It was not clear as to 
what was causing the increased fatigue.  The examiner 
commented that the veteran did not have enough cardiovascular 
limitations to account for the fatigue.  The examiner 
concluded that fatigue might be related to medication or it 
could have a psychological component or there could be 
another explanation.  

VA outpatient records dated between 1996 and 2000 show that 
the veteran received treatment for various disorders 
including medication-therapy for his heart disorder.

A VA examination was conducted in January 2002.  The veteran 
reported symptoms of light-headiness sometimes accompanied by 
pain in the chest and shoulders.  He denied angina.  He 
described exercise limitations.  He indicated that he walked 
about 3/4 miles, three times a week, but he had to walk 
slightly slowly.  He was able to do yard work such as raking.  
He believed he could lift 50 pounds.  He could carry out the 
garbage and do light work.  The examiner noted that the 
veteran did not describe any true limits.  When he bent over 
he experienced shortness of breath.  The veteran reported 
that his medication included Zocor and Coumadin for his heart 
disease and hypertension.  The examiner indicated that the 
veteran did not have true orthopnea or paroxysmal nocturnal 
dyspnea.  Additionally, there was no evidence of congestive 
heart failure.  On examination, there was no cardiac 
enlargement, there was a grade 2/6 systolic ejection murmur.  
There was no peripheral edemal or diastolic murmur.  The 
examiner suggested further diagnostic testing.  

VA neurology examination dated in February 2002, shows that 
the veteran complained of dizzy spells.  The examiner 
recommended further testing.  The examiner noted that if the 
dizzy spells were related to some epileptic disorder it would 
be difficult to relate his dizzy spells to his cardiac 
condition unless they were subclinical infarctions.  

VA diagnostic testing was reported in March 2002.  This 
included a normal electroencephalogram (EEG).  The stress 
test was normal and he achieved 8 METs.  The EKG was normal.  
There was left ventricle hypertrophy, but it had good 
function.  The Holter Monitor was essentially normal.  There 
was no arrythmia.   

In an October 2004 addendum a VA cardiologist indicated that 
more than light labor is precluded as a result of his 
coronary artery disease.  

The record contains VA outpatient records dated between March 
and December 2004 .  The veteran was treated for various 
disorders including his heart disease.  In December 2004, he 
complained of heart palpitations and shortness of breath.  It 
was noted that it was possible anxiety attacks but 
cardiovascular related symptoms could not be ruled out.  A 
variety of diagnostic tests were performed.  An EKG was 
performed.  The left ventricle was normal in size.  The left 
ventricle ejection fraction was 60 percent; however, there 
were findings suggestive of impaired LV relaxation.  There 
was moderate mitral annular calcification.  There was no 
mitral regurgitation.  The tricuspid valve was normal in 
structure and function with no regurgitation.  There was no 
pericardial effusion.  The veteran was prescribed Valium and 
advised to come back in a week.

A December 2004 rating action increased the rating for the 
veteran's heart disorder to 60 percent disabling, effective 
December 1, 1997.   

A VA examination was conducted in January 2005.  The veteran 
reported that he stopped working because of chest pain and 
shortness of breath.  It was noted that the veteran's primary 
provider believed it was related to anxiety.  The veteran 
refused exercise stress testing because of shortness of 
breath and chest pain, but the examiner commented that he had 
no sign of congestive heart failure.  The cardiac and 
respiratory examinations were normal.  The veteran reported 
that he was a self-employed graphics artist, but was then 
unemployed.  He indicated that he was not working because of 
his chest pain and shortness of breath.  The examiner 
commented that this may be related to anxiety attacks 
associated with his cardiac status since there is no 
pulmonary congestion, hepatomegaly or pulmonary congestion.  
There was no sign of congestive heart failure or pulmonary 
congestion.  The ECG showed no ventricular dysfunction except 
a suggestion of impaired left ventricular relaxation.  The 
examiner indicated that his heart condition precluded light 
manual labor.  The examiner also reported the findings of the 
December 2004 diagnostic testing.  

Criteria and Analysis 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In assessing a claim for an increased rating, the 
history of the disability should be considered.  38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's rheumatic type heart disease status post aortic 
valve replacement and two vessel coronary artery bypass 
grafting has been rated under 38 C.F.R. § 4.104 (Diagnostic 
Codes 7000).  The schedular criteria by which cardiovascular 
disabilities are rated changed after the veteran filed his 
claim.  (The new criteria have been in effect since January 
12, 1998.  62 Fed. Reg. 65, 207-65,224 (Dec. 11, 1997).)

The Board must determine whether the revised version is more 
favorable to the veteran.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  However, even if the Board finds the revised 
version more favorable, the reach of the new criteria can be 
no earlier than the effective date of that change.  
VAOPGCPREC 3-2000 (2000).  In this case, VA must consider the 
claim pursuant to the former criteria during the course of 
the entire appeal, and since January 12, 1998 under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The VA Adjudication Procedure Manual M21-1, Part VI, 
Paragraph 11.18f, mandates that, when verified rheumatic 
heart disease has been demonstrated, the effect of later 
developing hypertensive or arteriosclerotic heart disease 
cannot be satisfactorily disassociated from the rheumatic 
changes, and the combined cardiac disability will be rated as 
one entity.  VAOPGCPREC 6-2000 (May 19, 2000) indicates that 
this provision is substantive and binding on VA.  In this 
regard, it has been shown that the veteran is taking 
medication for hypertension; significantly, his hypertensive 
disorder has been well controlled by medication.  

Prior to January 12, 1998, Diagnostic Code 7000 of the 
Schedule for Rating Disabilities provided that, for rheumatic 
heart disease following the termination of an established 
service episode of rheumatic fever, or its subsequent 
recurrence, with cardiac manifestations, during the episode 
or recurrence, for three years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart, warrants a 30 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  With the heart definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; with more 
than light manual labor precluded, a 60 percent evaluation is 
warranted.  Id.  Where there is definite enlargement of the 
heart confirmed by roentgenogram and clinically; dyspnea on 
slight exertion; rales, pretibial pitting at the end of the 
day or other definite signs of beginning congestive failure; 
with more than sedentary employment precluded, a 100 percent 
evaluation is warranted.  Id.

Effective January 12, 1998, Diagnostic Code 7000 of the 
Schedule for Rating Disabilities for valvular heart disease, 
including rheumatic heart disease, provides that a 30 percent 
evaluation will be a assigned where a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (2004).  A 60 percent evaluation will be assigned where 
there is more than one episode of acute congestive heart 
failure in the past year; or a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 60 percent.  
Id.  A 100 percent evaluation will be assigned where there is 
chronic congestive heart failure or; a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2) (2004).

Prior to January 12, 1998, the old diagnostic criteria apply.  
To warrant a 100 percent rating under the old criteria, the 
objective medical evidence must show a number of different 
criteria, including rales, pretibial pitting at the end of 
the day, or other definite signs of beginning congestive 
heart failure.  However, at the veteran's January 2002 VA 
examination, although he complained of dyspnea and easy 
fatigue, the examiner report no signs of congestive heart 
failure and, in January 2005, a VA examiner reported similar 
results.  

Further, the VA examination reports have not reported 
evidence of active disease or pulmonary congestion.  The ECG 
showed no ventricular dysfunction except a suggestion of 
impaired left ventricular relaxation.  Moreover, the evidence 
does not show that the veteran is precluded from sedentary 
employment.  As noted above, the veteran's anxiety attacks 
have been implicated in his unemployment.  As the other 
collective medical evidence of record does not show signs of 
congestive failure or that he is precluded from sedentary 
employment, the veteran does not meet the requirements for a 
100 percent rating under the old diagnostic criteria.  See38 
C.F.R. § 4.104, Diagnostic Code 7000, in effect prior to 
January 12, 1998.

In order to warrant a 100 percent rating under the new 
diagnostic criteria, the evidence must show one of three 
criteria.  One of the criteria is valvular heart disease 
resulting in chronic congestive heart failure.  As discussed 
above, the evidence does not show congestive heart failure.  

Another of the criteria is a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.  
The veteran's cardiac stress tests showed a maximum workload 
of 8.8 METs in March 998 and 8 METs in March 2002.  The 
January 2005 VA examination reports showed the examiner 
estimated that the workload would be more than 3 up to 5.  In 
no case was a workload of 3 METs or less reported such as to 
meet the criteria noted above under the new regulations.

The last of the three criteria is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The reported echocardiogram reports have all shown 
showed left ventricular ejection fractions higher than 30 
percent.  Accordingly, as the evidence does not show that the 
veteran meets any of the three criteria for a 100 percent 
rating under the new diagnostic code, effective since January 
12, 1998, his condition does not meet the requirements for 
100 percent schedular rating under the new diagnostic 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7000, 
effective from January 12, 1998.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of rheumatic fever, to include cardiac 
enlargement and aortic and mitral insufficiency.  See 38 
U.S.C.A. §§ 1155, 5107 (new and old); 38 C.F.R. §§ 4.7, 
4.101, 4.104, Diagnostic Code 7000, effective prior to 
January 12, 1998; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7000, effective from January 12, 1998.




ORDER

An evaluation in excess of 60 percent for rheumatic type 
heart disease status post aortic valve replacement and two-
vessel coronary artery bypass grafting, is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


